Citation Nr: 1433283	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for diabetes mellitus (DM).

4.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The Veteran was scheduled for a Central Office hearing before a Veterans Law Judge in March 2014.  The Veteran failed to appear for the requested hearing, which was a rescheduled hearing, and has not requested that the hearing be rescheduled.  

Although the Board notes that the RO appears to have addressed the Veteran's claim of service connection for a right knee disorder on a de novo basis, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  As such, the Board has listed the issues as such on the title page of this decision.

The issues of service connection for a right knee disorder and DM as well the issue of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC). 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a right knee disorder in April 1995 on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not file a notice of disagreement nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for a right knee disorder in April 1995 raises a reasonable possibility of substantiating the claim.

3.  The Veteran has been shown to have no less than level I hearing in the right ear and no less than level IV hearing in the left ear during the course of this appeal.


CONCLUSIONS OF LAW

1.  The April 1995 rating determination denying service connection for a right knee disorder on the basis that new and material evidence had not been received became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013).
 
2.  New and material evidence sufficient to reopen the claim of service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased (compensable) rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, further assistance is not required to substantiate that element of the claim.

As to issue of an increased disability evaluation for bilateral hearing loss, the September 2009 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the September 2009 letter.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded several VA examinations relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary regarding the above issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through testimony if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Right Knee-New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

In denying service connection for a right knee disorder in April 1995, the RO noted that the record clearly showed that a meniscectomy was performed prior to service and that the  service entrance examination noted that the knee had some degenerative changes and instability.  The RO further observed that the Veteran had some complaints in service and that a VA examination subsequent to service found the knee to have no limitation and normal range of motion.  The RO indicated that the service treatment records did not show that the right knee was injured in service.  The RO also found that the Veteran's statements that his right knee was asymptomatic prior to service and symptomatic thereafter were refuted by the medical evidence of record and furnished no more than an unsupported medical history.  The RO indicated that as the service entrance examination found instability and degenerative changes and as a separate post-service VA examination found no limitation of any significance of the knee, the Veteran's latest statements were merely cumulative and furnished no basis to reopen the claim.  The Veteran was notified of this decision later that month and did not appeal nor was evidence received which would have allowed the claim to remain open.  

Evidence added to the record subsequent to the April 1995 rating determination includes VA treatment records, statements from the Veteran, and the results of a September 2009 VA examination. 

The newly added evidence includes a May 2009 VA treatment record, wherein it was noted that the Veteran had had right leg surgery for a meniscus tear in 1972 and went to the Air Force in 1979, and slowly the problem of the right knee got worse.  The examiner stated that the physical activity in the Air Force affected the right knee which secondarily affected the left knee and the back.  The previous denial was on the basis that there was no aggravation of a pre-existing right knee injury.  The newly added evidence now demonstrates a possible worsening of the right knee disorder as a result of the Veteran's period of service and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the April 1995 rating determination is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The reopened claim will be addressed in the remand portion of this decision.  


Bilateral Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id. 

In conjunction with his claim, the Veteran was afforded a VA examination in September 2009.  Audiological evaluation revealed the Veteran to have decibel level readings of 25, 20, 35, and 55 in the right ear, and 25, 45, 60 and 60 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the right ear and 88 percent in the left ear.  

The examiner stated that the audiological tests for the right ear revealed a mild to moderately severe sensorineural hearing loss above 2000 Hertz in the right ear.  As it related to the left ear, the examiner indicated that the Veteran had moderate to moderately severe hearing loss above 1000 Hertz.  The examiner indicated that the hearing loss caused decreased concentration and difficulty hearing.  The Veteran stated that people would become upset with him at work because he could not hear.  The examiner further noted that the Veteran reported having difficulty talking to others and having to ask others to repeat themselves, along with people not understanding why the Veteran could not hear. 

The Veteran was afforded an additional VA audiological examination in August 2013.  Audiological evaluation revealed the Veteran to have decibel level readings of 35, 25, 30, and 65 in the right ear, and 40, 40, 70, and 85 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the right ear and 72 percent in the left ear.  

The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  As to functional impact on work, the Veteran stated that he had to focus on listening and that he missed a lot.  He stated that "everything is getting fuzzier". 

As to the above VA examination results, the Board notes, based upon the findings reported above, that the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz. 

With regard the October 2009 VA examination using Table VI, for the right ear, level I hearing was demonstrated based upon the average decibel level reading of 34 when combined with the speech discrimination score of 96 percent.  For the left ear, level II hearing was demonstrated based upon the average decibel level reading of 45 with speech discrimination score of 88 percent.  Therefore, no more than a noncompensable disability evaluation is warranted for bilateral hearing loss. 

With regard to the August 2013 VA examination using Table VI, for the right ear, level I hearing was demonstrated based upon the average decibel level reading of 49 when combined with the speech discrimination score of 96 percent.  For the left ear, level IV hearing was demonstrated based upon the average decibel level reading of 59 with speech discrimination score of 72 percent.  Therefore, no more than a noncompensable disability evaluation is warranted for bilateral hearing loss.

Although the VA examination and treatment records show that the Veteran has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The August 2013 VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran reported having to focus on listening and missing a lot.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran himself did not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations. 

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.

Thus, the criteria for a compensable disability schedular evaluation is not warranted.  In making these schedular determinations, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The schedular rating criteria, Diagnostic Code 6100, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the September 2009 VA examiner noted the Veteran reported having difficulty talking to others and having to ask others to repeat themselves, with people not understanding why the Veteran could not hear, and the August 2013 VA examiner indicated that the Veteran's complaints were have to focus on hearing and missing a lot.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The Veteran's symptoms of decreased hearing are part of the schedular rating criteria, or otherwise "like or similar to" the rating criteria, and his complaints are contemplated by the Diagnostic Code.  The puretone threshold averages and speech discrimination test results are evidence of the overall degree of occupational and social impairment, and are incorporated as part of the schedular rating criteria.  See 38 C.F.R. § 4.130.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disorder is granted. 

A compensable disability evaluation for bilateral hearing loss is denied.  


REMAND

As it relates to the claims of service connection for DM and a right knee disorder, in a December 2009 statement in support of claim, the Veteran indicated that he had received twenty years of treatment at the Anchorage. Alaska VAMC.  The Veteran stated that he been treated there exclusively before moving to Virginia in 2006.  The Veteran indicated that VA had been his only care provider since leaving the military in 1984.  

While the Board observes that certain treatment records from the Anchorage VAMC have been added to Virtual VA, these records only date back to 1994.  The Veteran has indicated that he had over twenty years of treatment at the Anchorage VAMC prior to 2006, if not earlier, which would place the initial treatment as early as 1986.  

Moreover, the September 2009 VA orthopedic examiner, when rendering his opinion that the Veteran's right knee disorder was not aggravated by his period of service, did not have the benefit of the treatment records that were subsequently added to the claims folder, and noted the absence of information available for review in his report, indicating that only treatment records from 2006 to 2009 were available for review.  

The TDIU claim is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Anchorage, Alaska, VAMC from 1984 to the present.  A notation should be placed in the file that all available records from the Anchorage VAMC have been obtained and associated with the record.  

2.  Following the performance of Number 1 above, refer the file to the September 2009 VA orthopedic examiner for an addendum opinion as it relates to the Veteran's right knee.  The record must be reviewed by the examiner in conjunction with the examination.   Following a review of the added records, to include those added after the September 2009 examination and any records added as a result of the request for records in Number 1 above, the examiner should indicate whether or not any change is warranted in his prior opinion, with the examiner addressing what impact, if any, the newly added records has on his prior opinion.  If the September 2009 VA examiner is not available the matter should be referred to another VA examiner with the examiner being requested to render an opinion as to the etiology of the Veteran's current right knee disorder, and whether it is at least as likely as not (50 percent probability or greater) related to his period of service, to include by way of aggravation.  

3.  After undertaking any other development deemed appropriate, to include performing a VA examination to determine the etiology of the Veteran's DM and its relationship, if any, to his period of service following receipt of any additional records, the RO/AMC must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


